          Case 7:19-cr-00497-NSR Document 330 Filed 09/09/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
               USA,                                                SCHEDULING
                                                                   ORDER
                - against -
                                                                   S2 19 Cr. 497-01 (NSR)
NACHMAN HELBRANS, MAYER                                            S2 19 Cr. 497-02 (NSR)
ROSNER, and ARON ROSNER,                                           S2 19 Cr. 497-03 (NSR)
                                       Defendant(s).
-----------------------------------------------------x
NELSON S. ROMÁN, U.S.D.J.:

         The in-person Status Conference for the above Defendants is scheduled for

September 13, 2021 at 11:00 am in Courtroom 218.

         In light of the recent Coronavirus Disease 2019 (“COVID-19”) pandemic affecting New

York, and given the directives provided by the Chief Judge of the United States District Court for

the Southern District of New York to limit in-person court appearances due to the risk presented

by COVID-19, the Public may dial in to observe the proceeding, however, each individual must

mute his/her/their phone during the proceeding. To access the teleconference, please follow these

directions: (1) Dial the Meeting Number: (877) 336-1839; (2) Enter the Access Code:

1231334#; (3) Press pound (#) to enter the teleconference as a guest.

         Standby counsel are directed to provide a copy of this Order to their respective pro se

Defendant and file proof of service.

                                                     SO ORDERED.
Dated:         White Plains, New York
               September 9, 2021


                                                     Hon. Nelson S. Román, U.S.D.J.




           9/9/2021
